Citation Nr: 1241550	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for actinic keratoses to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Krystle D. Waldron, Attorney

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2011, the Board denied the claim for service connection for actinic keratoses and remanded the claim for service connection for type 2 diabetes mellitus for further development.    

The Veteran appealed the denial of the claim for actinic keratoses to the United States Court of Appeals For Veterans Claims (Court).  In December 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In an order in January 2012 Order, the Court granted the motion and remanded the claim to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  

REMAND

On the claim of service connection for type 2 diabetes mellitus, in the remand in June 2011, the Board directed that the United States Army & Joint Services Records and Research Center (JSRRC) be asked to determine the location of the Veteran's unit, 7th Ordnance Company (DS/GS), APO 96301, from April 1, 1968, to June 2, 1968, and whether the location of the unit was near the Korean DMZ, and whether elements of the 7th Ordnance Company where attached to any unit of the 2nd and 7th Infantry Divisions, serving along the DMZ in Korea. 



In March 2012, the JSRRC reported that the unit histories of the 7th Ordnance Company did not document that elements of the 7th Ordnance Company were attached to the 2nd or 7th Infantry Divisions, or that the unit performed any specific duties along the DMZ.  

In October 2012, the Veteran's attorney argued that the Veteran's unit morning reports would be a better source to determine whether or not the Veteran was temporarily assigned to other unit or that the Veteran was assigned other temporary duties.  The Veteran's attorney further provided an approximate time frame for the Veteran's claimed service along the DMZ, from March 20, 1968, to June 2, 1968.  Therefore, any morning reports from March 20, 1968, to June 2, 1968, that might verify the Veteran's alleged along the DMZ should be obtained.

As the claim of service connection for actinic keratoses is intertwined with the claim of service connection for type 2 diabetes mellitus, and a determination on the claim is deferred until the requested development is completed.

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center or any other appropriate Federal custodian, the Veteran's unit morning reports from March 20, 1968, to June 2, 1968, to determine whether the Veteran was temporarily assigned to other unit or the Veteran was assigned other temporary duties along the Korean DMZ. 

2.  After the development has been completed, adjudicate the claims of service connection for type 2 diabetes mellitus, including as due to exposure to Agent Orange, and of service connection for actinic keratoses to include as secondary to type 2 diabetes mellitus.  



If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



